Citation Nr: 1442411	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant (the Veteran) is represented by: Colorado Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to July 1981.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the RO in Denver, Colorado.

In August 2013, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

In December 2013, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action. 

VA processed this claim and appeal electronically with the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  There is no current disability of the right knee, left knee, right ankle, or back.  

2.  A current right shoulder disability is not related to service.  

3.  Pes planus was noted upon examination, acceptance, and enrollment, into active duty; pes planus was not worsened by service.


CONCLUSIONS OF LAW

1.  The basic service connection criteria for the claimed back disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The basic service connection criteria for the claimed right knee disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The basic service connection criteria for the claimed left knee disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The basic service connection criteria for the claimed right ankle disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  A right shoulder disorder was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  Pes planus predated service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for claimed disorders of the bilateral knees, right ankle, and back.  The Veteran testified that, while in service, he was beaten with billy clubs by military police from his knees down to his feet.  He asserted that his knees and right ankle swelled up, and he was placed on a physical profile where he was limited in walking and standing for 10 minutes and had to sit down for five minutes.  He testified that he injured his back just by lifting things such as his rucksack.  He testified that he has not seen a doctor for these problems, but just takes over-the-counter pain relievers.  

While the Veteran sustained an injury to the right ankle in November 1979, manifested by pain and swelling, and diagnosed as "[p]oss" sprain of the right ankle, service treatment records do not reflect any injury or disease of the bilateral knees or back.  

At service separation, a physician reviewed the Veteran's health record and determined that an examination was not required.  However, an Army Reserve examination was conducted in December 1981, five months after separation from active duty service.  That examination reflects normal clinical findings for the lower extremities and spine.  On a report of medical history also completed in December 1981, the Veteran reported that he did not then have swollen or painful joints or a trick or locked knee, and that he had not ever had swollen or painful joints or a trick or locked knee.  The Veteran did report a previous history of low back pain.  However, he reported that there had been no injury associated with this pain and that this was not a problem at the time of the examination.  

Thus, notwithstanding the Veteran's assertions as to having been beaten in his lower extremities and having performed frequent lifting during service, the evidence pertinent to service establishes that his back and lower extremities were clinically normal around the time he left active duty.  Regarding the Veteran's recent assertion that he was placed on limited duty for injuries to the lower extremities, this is not reflected in the service treatment records, and it directly conflicts with his statement shortly after service separation that he had no history of swollen or painful joints or a trick or locked knee.  The Board places greater weight on the Veteran's statement made to a medical professional contemporaneous with service separation than to his contradictory assertion made years later in the context of a claim for disability compensation.  The contemporaneous report made to his examining physician has the benefit of being consistent with the normal clinical findings made by the physician, while the recent account conflicts with those findings.  

The evidence also does not substantiate any current disability of the back, knees, or right ankle.  A VA initial primary care screen in March 2013 reveals that, other than right shoulder pain, the Veteran reported feeling "OK."  He reported no back pain or joint pain other than the right shoulder.  He reported no muscle pain, joint stiffness, or joint swelling.  The only diagnosis at the time was chronic right shoulder pain.  

Thus, the only evidence of a current disability of the knees, right ankle, or back consists of the Veteran's report of pain in these areas.  The Veteran has not asserted that there is a specific diagnosis regarding the right ankle or back; however, he testified that he has been diagnosed with arthritis in his knees.  While the Veteran is competent to report his symptoms, as well as their date of onset, and the circumstances of their onset, he is not competent to provide a diagnosis of arthritis of the knees.  Indeed, there is no such diagnosis of record.  The only medical diagnosis rendered here pertains to the right shoulder.  

The Board also notes that the Veteran has only reported these symptoms to VA adjudicators, and appears to have specifically denied them to the medical examiner in March 2013.  This report provides probative evidence against the presence of a current disability of the right knee, left knee, right ankle, or back.  

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  As established by the United States Court of Appeals for Veterans' Claims, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is no current disability of the right knee, left knee, right ankle, or back, the Board finds that the basic criteria for service connection have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim).  

The Veteran is also seeking service connection for a right shoulder disorder.  He testified that he injured his right shoulder while lifting his bunk in service.  He asserted that he was seen by a medic for this injury.  

Service treatment records do not reveal any injury to the right shoulder during service.  The upper extremities were found to be clinically normal in December 1981, shortly after service separation, and the Veteran denied any current swollen or painful joints or any history of swollen or painful joints.  

Post-service workman's compensation reports reveal an injury to the right shoulder in April 2008, diagnosed as a rotator cuff tear.  The Veteran testified that this was merely an aggravation of the pre-existing service injury.  However, there is no evidence of any treatment for the right shoulder prior to the April 2008 report.  In light of the severity of the injury reported on the April 2008 MRI and in light of the Veteran's normal report contemporaneous with service separation, and the normal clinical findings at that time, the Board finds that the Veteran's recent assertion that the right shoulder disability has existed ever since service and was merely aggravated by the post service work injury is not credible.  

In sum, the Board finds that there was no injury or disease affecting the right shoulder in service, and that the current right shoulder disorder was incurred entirely post-service in 2008.  Accordingly, the Board concludes that service connection for a right shoulder disorder is not warranted.   
Regarding pes planus, this condition was specifically noted on the examination conducted shortly after service separation in December 1981.  However, pes planus was also noted on the service entrance examination in February 1978.  This was not a notation of a history of pes planus, but a specific abnormality noted at the time of the examination.  

If a condition is noted on an entrance examination report, the presumption of soundness does not attach.  The only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Veteran asserted in the notice of disagreement that his bilateral pes planus was noted within 5 months after discharge and should be granted service connection due to wearing army boots as an infantryman for 3 years on active duty, constantly, running 5-6 miles daily in the boots, and performing 5-10 mile road marches.  

The Board notes that the wearing of army boots during service, and the performance of physical activities as outlined by the Veteran can certainly be acknowledged.  It can also be acknowledged that pes planus was noted on the December 1981 examination.  However, these assertions do not meet the Veteran's burden of establishing that his pre-existing pes planus worsened during service.  Indeed, the clinical evidence does not suggest any worsening, as there is no record of complaint or treatment for pes planus during service, and as the same findings were noted on the examination just after service separation as were noted on the service entrance examination.  On both examination reports, the condition was described as "asymptomatic."  On both examination reports, the Veteran was assigned the highest physical profile rating of L-1 for the lower extremities (the rank of 1 indicating that he possessed a high level of medical fitness and, consequently, was medically fit for any military assignment, see Odiorne v. Principi, 3 Vet. App. 456, 457 (1992)).

On the report of medical history shortly after service separation, the Veteran noted that he did not have foot trouble then, and that he had never had foot trouble.  

After service, there is no clinical evidence of treatment or complaint regarding pes planus.  The VA initial primary care screen in March 2013 reveals no pertinent findings regarding the feet.  

While the Veteran is competent to describe his symptoms, he has not described such worsening of symptoms as would meet his evidentiary burden under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  The clinical evidence quite consistently demonstrates that there was no worsening of pes planus during service, and the Veteran has not provided such lay evidence as would establish such worsening.  He has simply described pain, which according to the Veteran has always been present.  

In sum, the Board finds that the presumption of soundness does not attach regarding pes planus, and that the Veteran's pre-existing pes planus was not worsened during service.  As such, the Board concludes that service connection for incurrence or aggravation of pes planus is not warranted.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the June 2009 December 2013 notice provided to him under the Veterans Claims Assistance Act of 2000.  The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran identified treatment for the right shoulder from Concentra Medical Center and the RO obtained those records.  

Pursuant to the Board's remand, the RO also investigated the Veteran's allegation that his service treatment records became mixed with another serviceman of the same or similar name.  The RO determined that there was a serviceman with a similar name and dates of service.  The RO obtained that serviceman's file and reviewed his service treatment records.  The RO determined that no records pertaining to the Veteran were among those service treatment records.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to these claims.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, the service treatment records are devoid of any reference to an injury or disease involving the knees, right shoulder or back.  While the service treatment records do substantiate a sprain of the right ankle, there is no current disability involving the right ankle, and the Veteran denied any pertinent symptoms when he was examined in March 2013.  

Moreover, the Veteran has not met his threshold burden of establishing a worsening of pes planus during service.  Accordingly, the Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

As noted, this case involves a prior remand for evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Here, the RO complied with the Board's remand instructions by conducting a search to determine whether there are other veterans with the same or substantially similar name to this Veteran who served at approximately the same time, and if so, attempting to locate any service treatment records belonging to this Veteran among those files.  The RO also provided a copy of the service entrance examination from the microfiche source.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veterans Law Judge prompted the Veteran to identify all VA and private treatment records pertinent to the claims.  This directly relates to the matter of substantiating a current disability, or worsening of a disability, which is the crucial matter regarding all but one of the claims.  The Veterans Law Judge also elicited testimony regarding the onset of the right shoulder disability and the post-service work injury.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right ankle disability is denied.

Service connection for bilateral pes planus is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


